
	
		I
		112th CONGRESS
		1st Session
		H. R. 81
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To promote and encourage the valuable public service,
		  disaster relief, and emergency communications provided on a volunteer basis by
		  licensees of the Federal Communications Commission in the Amateur Radio
		  Service, by undertaking a study of the uses of amateur radio for emergency and
		  disaster relief communications, by identifying unnecessary or unreasonable
		  impediments to the deployment of Amateur Radio emergency and disaster relief
		  communications, and by making recommendations for relief of such unreasonable
		  restrictions so as to expand the uses of amateur radio communications in
		  Homeland Security planning and response.
	
	
		1.Short titleThis Act may be cited as the
			 Amateur Radio Emergency Communications
			 Enhancement Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)Nearly 700,000 amateur radio operators in
			 the United States are licensed by the Federal Communications Commission in the
			 Amateur Radio Service.
			(2)Amateur Radio operators provide, on a
			 volunteer basis, a valuable public service to their communities, their States,
			 and to the Nation, especially in the area of national and international
			 disaster communications.
			(3)Emergency and
			 disaster relief communications services by volunteer Amateur Radio operators
			 have consistently and reliably been provided before, during, and after floods,
			 hurricanes, tornadoes, forest fires, earthquakes, blizzards, train accidents,
			 chemical spills, and other disasters. These communications services include
			 services in connection with significant examples, such as hurricanes Katrina,
			 Rita, Hugo, and Andrew; the relief effort at the World Trade Center and the
			 Pentagon following the 2001 terrorist attacks; and the Oklahoma City bombing in
			 April 1995.
			(4)Amateur Radio has
			 formal agreements for the provision of volunteer emergency communications
			 activities with the Department of Homeland Security, the Federal Emergency
			 Management Agency, the National Weather Service, the National Communications
			 System, and the Association of Public Safety Communications Officials, as well
			 as with disaster relief agencies, including the American National Red Cross and
			 the Salvation Army.
			(5)The Congress
			 passed Public Law 103–408 which was signed by the President on October 22,
			 1994. This included in section 1 the following finding of Congress:
			 Reasonable accommodation should be made for the effective operation of
			 amateur radio from residences, private vehicles and public areas, and the
			 regulation at all levels of government should facilitate and encourage amateur
			 radio operation as a public benefit.
			(6)The Congress passed Public Law 109–295
			 which was signed by the President on October 4, 2006. This included a provision
			 in the Department of Homeland Security Appropriations legislation for fiscal
			 year 2007 that directed the Department’s Regional Emergency Communications
			 Coordinating Working Group to coordinate their activities with ham and
			 amateur radio operators among the eleven other emergency organizations
			 such as ambulance services, law enforcement, and others.
			(7)Amateur Radio, at
			 no cost to taxpayers, provides a fertile ground for technical self-training in
			 modern telecommunications, electronic technology, and emergency communications
			 techniques and protocols.
			(8)There is a strong
			 Federal interest in the effective performance of Amateur Radio stations, and
			 that performance must be given support at all levels of government and given
			 protection against unreasonable regulation and impediments to the provision of
			 these valuable communications.
			3.Study of enhanced
			 uses of amateur radio in emergency and disaster relief communication, and for
			 relief of restrictions
			(a)AuthorityThe Secretary of Homeland Security—
				(1)shall undertake a
			 study on the uses and capabilities of Amateur Radio communications in
			 emergencies and disaster relief; and
				(2)shall report its
			 findings to Congress not later than 180 days after the date of enactment of
			 this Act.
				(b)Scope of the
			 studyThe study required by this section shall—
				(1)include
			 recommendations—
					(A)for enhancements
			 in the voluntary deployment of Amateur Radio licensees in disaster and
			 emergency communications and disaster relief efforts; and
					(B)for improved
			 integration of Amateur Radio operators in planning and in furtherance of the
			 Department of Homeland Security initiatives;
					(2)(A)identify unreasonable or
			 unnecessary impediments to enhanced Amateur Radio communications, such as the
			 effects of private land use regulations on residential antenna installations;
			 and
					(B)make recommendations regarding such
			 impediments; and
					(3)(A)include an evaluation of
			 section 207 of the Telecommunications Act of 1996 (Public Law 104–104, 110
			 Stat. 56 (1996)); and
					(B)make a recommendation whether that
			 section should be modified to prevent unreasonable private land use
			 restrictions that impair the ability of an amateur radio operator licensed by
			 the Federal Communications Commission to conduct, or prepare to conduct,
			 emergency communications by means of effective outdoor antennas and support
			 structures at reasonable heights and dimensions for the purpose, in residential
			 areas.
					(c)Use of expertise
			 and informationIn conducting
			 the study required by this section, the Secretary of Homeland Security
			 shall—
				(1)utilize the
			 expertise of the American Radio Relay League, representing the National Amateur
			 Radio community; and
				(2)seek information
			 from private and public sectors for the study.
				
